DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Van Pieterson et al. (US 20090204100).
Regarding claim 1, Van Pieterson discloses wearable thermometer patch 1 for monitoring temperature on a user’s skin 4 (Fig. 3, section 0020, A transfer layer  may for example be provided that protects the skin 4 from the temperature sensing elements  and transfers skin temperature to the temperature sensing elements. This transfer layer may also conveniently comprise a disinfection layer and/or any kind of medication and/or gel, for example configured to recover and/or protect the skin), comprising: a 
Concerning claim 2, Van Pieterson discloses the two-dimensional array of temperature probe units include at least four temperature probe units (Fig. 3, section 0020, an embodiment is shown comprising a body cover provided with temperature sensing elements 2A-F, which may for example be silicon chips or thermocouples).
With respect to claim 3, Van Pieterson discloses a lower layer below the circuit substrate, wherein the circuit substrate and the lower layer include through holes in which the two-dimensional array of temperature probe units are respectively mounted, wherein the two-dimensional array of temperature probe units include portions 
Regarding claim 4, Van Pieterson discloses an elastic layer on the circuit substrate and the two-dimensional array of temperature probe units (Fig. 1. 3, section 0017, the temperature sensing element may itself comprise a bandage and be at least partly or fully flexible); and an adhesive material under the lower layer and configured to attach the lower layer to the user’s skin (section 0028, the body cover may be combined with a type of sticking bandage).
Concerning claim 5, Van Pieterson discloses at least one of the temperature probe units includes a thermally conductive cup having a bottom portion configured to be in contact with the user’s skin, wherein the one of the temperature probe units includes a temperature sensor placed inside and in thermal conduction with the thermally conductive cup (Fig. 3, section 0020, an embodiment is shown comprising a body cover provided with temperature sensing elements 2A-F, which may for example be silicon chips or thermocouples).
With respect to claim 6, Van Pieterson discloses a semiconductor chip mounted on the circuit substrate and in electric connection with the electric circuit, wherein the semiconductor chip is configured to receive electrical signals from the temperature probe units in response to skin temperatures measured at different positions on the user’s skin (section 0020, a temperature sensing element 2 comprises one or more 
Regarding claim 7, Van Pieterson discloses an antenna mounted on the circuit substrate and in electric connection with the semiconductor chip, wherein the antenna is configured to wirelessly send temperature measurement data to a control device (Section 0020, a preferably wireless communication circuit for communicating information to a distant computer and/or receiving settings).
Concerning claim 8, Van Pieterson discloses a treatment portion mounted on the circuit substrate and configured to apply heat, an electrical signal, or a force or a pressure to user’s skin (Section 0024, 0028, an array of electrodes that are connected to the array of temperature sensing elements may be woven and/or embroidered with the yarns, the body cover is connected with an administering device for administering fluids to the human body, such as catheters and/or infusions, as shown in FIG. 6. An example of this is the administration of insulin. With these types of penetrating administering devices there is a relatively high risk of inflammation).
With respect to claim 9, Van Pieterson discloses the treatment portion is configured to apply heat, an electrical signal, or a force or a pressure to user’s skin in response to the temperature values on the user’s skin measured by the two-dimensional array of temperature probe units (Section 0024, 0028, an array of electrodes that are connected to the array of temperature sensing elements may be woven and/or embroidered with the yarns, the body cover is connected with an administering device for administering fluids to the human body, such as catheters 
Regarding claim 10, Van Pieterson discloses the temperature values are measured by the two-dimensional array of temperature probe units in response to the heat, the electrical signal, or the force applied to the user’s skin by the treatment portion (Section 0028, temperature spots C1-C4 indicate a gradually rising temperature at the site of infusion, wherein spots C1 for example indicate a temperature of approximately 32 °C, C2 of approximately 33 °C, C3 of approximately 34°C. and C4 of approximately 35°C. At C4, the temperature has to be carefully monitored for further inflammation).
Concerning claim 11, Van Pieterson discloses the wearable thermometer patch is to be attached near a wound on a user’s skin, wherein a temperature gradient is calculated based on the temperature values measured by the two-dimensional array of temperature probe units (Section 0018, Near a wound, or when an inflammation occurs the temperature is different from the temperature of the surrounding skin. Therefore, in an advantageous embodiment the temperature sensing element is configured to locally assume a color corresponding with a local variation in temperature of the nearby skin. For example in case of a wound and/or inflammation relatively high temperature, the temperature sensing element  locally shows a variation in color at the site of the wound and/or inflammation, different from its color near the surrounding skin).
With respect to claim 12, Van Pieterson discloses the temperature gradient is calculated by a semiconductor chip in the circuit substrate or by a control device in 
Regarding claim 13, Van Pieterson discloses a treatment portion configured to apply heat, an electrical signal, or a force or a pressure to user’s skin to assist healing of the wound (section 0024, 0027-0028, an array of electrodes that are connected to the array of temperature sensing elements may be woven and/or embroidered with the yarns, the body cover is connected with an administering device for administering fluids to the human body, such as catheters and/or infusions, as shown in FIG. 6. The body cover may advantageously be combined with administering arrangements, for example arrangements for administering light and/or arrangements that administer for example fluids or creams for the treatment of wounds. The invention may for example be integrated with flexible light sources for the administration of phototherapy, including (organic) light emitting diodes, such that a flexible self-monitoring and self-administering system is obtained. In other words, the body cover may be configured such that a sensed local temperature variation triggers the local administration of for example light or medication such that healing may be expedited, whereas physical mobility is largely maintained. An example of this is the administration of insulin. With these types of penetrating administering devices there is a relatively high risk of inflammation).
Concerning claim 14, Van Pieterson discloses attaching a wearable thermometer patch to near a user’s skin near a wound (section 0027, the body cover may advantageously be combined with administering arrangements, for example 1-C4 indicate a gradually rising temperature at the site of infusion, wherein spots C1 for example indicate a temperature of approximately 32 °C, C2 of approximately 33 °C, C3 of approximately 34°C. and C4 of approximately 35°C. At C4, the temperature has to be carefully monitored for further inflammation; and monitoring healing of the wound based on the first temperature value at the first depth and the second temperature value at the second depth (section 0027, the body cover may advantageously be combined with administering arrangements, for example arrangements for administering light and/or arrangements that administer for example fluids or creams for the treatment of wounds. The invention may for example be integrated with flexible light sources for the administration of phototherapy, including (organic) light emitting diodes, such that a flexible self-monitoring and self-administering system is obtained. In other words, the body cover may be configured such that a sensed local temperature variation triggers the local administration of for example light or medication such that healing may be expedited, whereas physical mobility is largely maintained).
With respect to claim 15, Van Pieterson discloses applying heat, an electrical signal, or a force or a pressure to the user’s skin by a treatment portion mounted on the circuit substrate (Section 0024, 0028, an array of electrodes that are connected to the 
Regarding claim 16, Van Pieterson discloses the heat, the electrical signal, or the force or the pressure is applied to the user’s skin the first temperature value at the first depth and the second temperature value at the second depth (section 0024, 0027-0028, an array of electrodes that are connected to the array of temperature sensing elements may be woven and/or embroidered with the yarns, the body cover is connected with an administering device for administering fluids to the human body, such as catheters and/or infusions, as shown in FIG. 6. The body cover may advantageously be combined with administering arrangements, for example arrangements for administering light and/or arrangements that administer for example fluids or creams for the treatment of wounds. The invention may for example be integrated with flexible light sources for the administration of phototherapy, including (organic) light emitting diodes, such that a flexible self-monitoring and self-administering system is obtained. In other words, the body cover may be configured such that a sensed local temperature variation triggers the local administration of for example light or medication such that healing may be expedited, whereas physical mobility is largely maintained. An example of this is the administration of insulin. With these types of penetrating administering devices there is a relatively high risk of inflammation).
1-C4 indicate a gradually rising temperature at the site of infusion, wherein spots C1 for example indicate a temperature of approximately 32 °C, C2 of approximately 33 °C, C3 of approximately 34°C. and C4 of approximately 35°C. At C4, the temperature has to be carefully monitored for further inflammation).
With respect to claim 18, Van Pieterson discloses calculating a temperature gradient based on the temperature values at the different distances (Fig. 6, Section 0028, temperature spots C1-C4 indicate a gradually rising temperature at the site of infusion, wherein spots C1 for example indicate a temperature of approximately 32 °C, C2 of approximately 33 °C, C3 of approximately 34°C. and C4 of approximately 35°C. At C4, the temperature has to be carefully monitored for further inflammation).
Regarding claim 19, Van Pieterson discloses the first direction is substantially perpendicular to the wound (Fig. 6).
Concerning claim 20, Van Pieterson discloses the wearable thermometer patch includes a third temperature probe unit 2A-F comprising a third temperature sensor in electric connection with the electric circuit, wherein the third temperature probe unit includes a third protruded portion below the circuit substrate (Fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792